Citation Nr: 1758886	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-50 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as depression or a dysthymic disorder (other than the already service-connected anxiety disorder, not otherwise specified, to include personality disorder, not otherwise specified (claimed as PTSD)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1992, to include service in the Southwest Asia Theatre of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied a claim for service connection for PTSD. The claim for service connection for dysthymic disorder was originally denied in a May 1998 rating decision; the Board reopened the claim in a February 2016 decision. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2012. A transcript of the hearing is of record.

These matters were most recently before the Board in February 2016 and remanded for further development. At that time, the Board also granted service connection for anxiety disorder and for aggravation of a personality disorder. In an August 2016 rating decision effectuating the Board decision, the RO granted service connection and assigned a 100 percent rating for anxiety disorder, not otherwise specified, to include personality disorder, not otherwise specified (claimed as PTSD), effective May 31, 2007. The Veteran did not respond to correspondence asking if that grant satisfied his appeal so the claim noted on the title page is still on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Following the Board's February 2016 remand, the RO obtained additional medical treatment records, and adjudicated the issues. However, the last VA examination the Veteran had to assess his psychological disability was in May 2013. The Veteran's medical treatment records show that, since at least 2009, the Veteran had a diagnosis of depressive disorder. Since dysthymic disorder involves persistent depression, a VA examination is warranted to determine whether the Veteran has a dysthymic disorder diagnosis and if so, whether symptoms of any dysthymic disorder are distinguishable from symptoms of the Veteran's service-connected anxiety disorder NOS under the rating formulas specified in 38 C.F.R. § 4.130.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file and copies of all pertinent records to an appropriate VA examiner to obtain a supplemental medical opinion for the Veteran's psychiatric disorder claim. If the examiner determines that an opinion cannot be provided without an examination, one should be scheduled. 

After reviewing the claims file, especially taking note of the Veteran's previous diagnosis of depressive disorder and his service connected anxiety disorder, to include personality disorder, NOS, the examiner is asked to answer the following questions:

(a) Please provide a list of any currently diagnosed psychiatric disorder(s) the Veteran may have, to include whether the Veteran has a diagnosis of dysthymic disorder.

(b) If the Veteran has a dysthymic disorder diagnosis, is it at least as likely as not (50 percent or higher degree of probability) that the dysthymic disorder was incurred in or is otherwise related to military service?

(c) If the answer to (b) is no, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed dysthymic disorder was caused or aggravated by the Veteran's service-connected anxiety disorder, to include personality disorder, NOS? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(d) If the answer to either (b) or (c) is yes, are the symptoms of dysthymic disorder distinguishable from the symptoms of the Veteran's service-connected anxiety disorder, to include personality disorder, NOS.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made

2. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




